DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 56, the phrase “disclosed herein” needs to be defined.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 39-45, 47-50, 52 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibanel et al. (WO 2016105502, US 2017/0369603 is being used here).
	Gibanel et al. disclose a coating composition comprising: an aqueous carrier including water; and an emulsion-polymerized latex copolymer dispersed in the aqueous carrier, and comprising: one or more ethylenically-unsaturated monomers each having one or more ethylenically-unsaturated groups such as acrylic acid or ethanediol di(meth)acrylate; and one or more styrene offset monomers; wherein the composition can contain curing agent such as aminoplast resin including melamine formaldehyde (claim 67, [0053], [0061],  [0068], [0085], [0115]).
The limitations of claim 40 can be found in Gibanel et al. at claim 67, where it discloses the emulsion polymerized latex copolymer.
The limitations of claims 41-43 can be found in Gibanel et al. at claim 66 and  [0032]-[0036], [0312]-[0319], where it discloses the reaction product of monomers, solution polymerization and free of BPA, BPF, BPS and epoxides.
The limitations of claim 44 can be found in Gibanel et al. at [0032], where it discloses the Tg of greater than 40°C.  
The limitations of claim 45 can be found in Gibanel et al. at [0070], where it discloses the greater than 1% to less than 20%.  
The limitations of claim 47 can be found in Gibanel et al. at [0061] and [0065], where it discloses the polyhydric alcohol ester of acrylic acid in an amount of 1 to less than 15%.  
The limitations of claim 48 can be found in Gibanel et al. at [0036] and [0053], where it discloses the branches ethylenically-unsaturated monomers and Tg > 50°C.
Gibanel et al. at [0056], where it discloses the isopropyl acrylate.  
The limitations of claim 52 can be found in Gibanel et al. at [0053], where it discloses the acrylamide.  
The limitations of claim 55 can be found in Gibanel et al. at [0114], where it discloses the combinations of aminoplast and phenoplast resins.  

7.	Claims 39-46, 49, 50, 53, 54, 57 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singer et al. (WO 2016196190, US 2018/0291227 is being used here).
	Singer et al. disclose a coating composition comprising a latex having a reactive functional group such as acrylic acid or difunctional (meth)acrylate; a hydroxyalkylamide crosslinker, and water (claims 1 and 4, [0010], [0015],  coating examples 41-45 in Table 11).
The limitations of claim 40 can be found in Gibanel et al. at [0021], where it discloses the emulsion polymerized techniques.
The limitations of claims 41-43 can be found in Singer et al. at claim 10 and  [0068]-[0070], where it discloses the reaction product of monomers, solution polymerization and free of styrene, BPA, BPF, BPS and BPA diglycidyl ether.
The limitations of claim 45 can be found in Singer et al. at [0010], where it discloses the up to 10%.  
Claim 46 is an inherent property based on the substantially the same components as claimed.
Singer et al. at [0011], where it discloses the isopropyl (meth)acrylate.
The limitations of claims 53 and 54 can be found in Singer et al. at [0041], where it discloses the N,N,N’,N’-tetrakis(2-hydroxypropyl)adipamide.  
The limitations of claims 57 and 58 can be found in Singer et al. at claims 1 and 4, [0060], where it discloses the coatings applied to an article such as a food or beverage can.  Acid number is an inherent property.

8.	Claims 39-43, 45, 46, 51 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (Journal of Applied Polymer Science, vol. 112, 1587-1594, 2009).
	Yoo et al. disclose a latex coating composition comprising a latex including butyl acrylate, methyl methacrylate, acrylic acid, N-methylol acrylamide, ethylene glycol dimethacrylate; a crosslinking agent prepared from hexamethylene diisocyanate and aziridine ethanol, and water (Abstract, Experimental on p. 1568).
The limitations of claim 40 can be found in Yoo et al. at Abstract, where it discloses the emulsion copolymerization.
The limitations of claims 41-43 can be found in Yoo et al. at Experimental section, where it discloses the reaction product of monomers, solution polymerization and free of BPA, BPF, and BPS.
The limitations of claim 45 can be found in Yoo et al. at Table I, where it discloses the 1% of AA.  
Claim 46 is an inherent property based on the substantially the same components as claimed.
Yoo et al. at Figure 4, where it discloses the aziridine and amide groups.

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 102/103

10.	Claims 46 and 56-58 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Gibanel et al. (US 2017/0369603).
	Gibanel et al. disclose an article comprising a food or beverage container or a portion thereof, including a metal substrate and an inside spray coating disposed on at least a portion of the metal substrate, wherein the coating composition comprising: an aqueous carrier including water; and an emulsion-polymerized latex copolymer dispersed in the aqueous carrier, and comprising: one or more ethylenically-unsaturated monomers each having one or more ethylenically-unsaturated groups such as acrylic acid or ethanediol di(meth)acrylate; and one or more styrene offset monomers; wherein the composition can contain curing agent such as aminoplast resin including melamine formaldehyde (claims 66, 67, [0053], [0061],  [0068], [0085], [0115]).  The coating includes more than 50 wt% of the acrylic polymer in the form of an emulsion 
Gibanel et al. disclose an acrylic polymer.  The reference discloses all the limitations of a claim except a property or function (the acid number), and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzqerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762